Spruance, J.
(dissenting):—A majority of the Court hold that Francesco di Prisco (a witness who testified that he did not know anything about the general reputation of Caparello) is to be counted as one of the witnesses upon that subject.
But I am obliged to dissent from that view.
I recognize that the convenience of the Court and jury is of very great consequence. But, after all, the attainment of justice is- of much more importance than any single man’s convenience, or the convenience of any number of men.
And therefore I think we should apply this rule in such a manner as will most likely attain justice, avoiding, as far as possible, inconvenience.
To my mind, this rule has no reason in it, except this:
That a multitude of witnesses testifying as to a single point, which testimony would be merely cumulative, would be an unnecessary waste of time. But it must be, if it means anything, intended to permit, them to testify upon the point.
There can be no cumulative testimony of a man who does not testify upon the subject.
Now, this man was called and he was asked if he knew the general reputation of Caparello in respect to this particular matter. He said, in substance, “ I do not.” He therefore never testified as to the character of this man one way or the other. He simply had not the qualification. His testimony therefore upon this subject cannot be considered cumulative at all, and he ought not to be counted.
That is my judgment about it. It seems to me to stand upon sound principle; and I think it would be very unjust to curtail, in this particular case, the number of witnesses as to character by the addition of those who are called to the stand and asked if they had any qualification to speak upon the subject and said they had not.
*437So far as the other suggestion is concerned, that if you apply the rule in the manner which I suggest the Court would be greatly annoyed, I have not any fear of that for my part; and I don’t think that my brethren need fear for themselves. We will take care of ourselves whenever we find that counsel are trifling with us.
If we find that counsel are calling witnesses without any knowledge—and why anybody should call a man with a knowledge that he would say that he did not know anything about the subject he would testify to, I don’t know—but if anybody should be so foolish as to do that, the Court will very soon put their hand on him.
Q,. What did the people say about him as a blaster?
(Objected to. Objection overruled.)
A. That nobody would go with him when they were called by him.
Q. What reason, if any, did they give for not going to work with Caparello when they were called to help him blast?
(Objected to.)
Spetxance, J.:—The question in its most proper form is, What is the general reputation of this man among the people with whom he lived and worked upon a particular subject; that is, what the people generally say upon that subject?
That is the question by which he qualifies himself to speak at all. He has given his answer to that and to the next question that it was bad. Now, the question is, What did those people generally say, referring to the same subject as alluded to in the first question, upon that subject?
It seems to me that it is absolutely proper and suitable; and that it would be very extraordinary, when there are several qualities—care, skill and all that sort of thing—that are involved in the *438question, that the people may generally say something in regard to all or part of these qualities that have been inquired about. It seems to me that the question, if it is to be put in the shape of what people generally say, corresponds precisely to the character of the question in its original form, and is an entirely proper question.
It is true, that what people generally say, either in response to the first question or the last that I have mentioned, is made up of what individual people have said—meaning many individual people.
The question is sustained by a majority of the Court.